DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klinkner et al. (US Publication No. 20210314735) in view of Fomukong (US Publication No. 20020183077).

As to claims 1, 16, and 17, Klinkner teaches a method comprising: at an electronic device in communication with one or more wireless antenna, a display generation component and one or more input devices (fig. 1, fig. 3, #102, smart phone): while a remote locator object (fig. 1, fig. 5, #106, tracking device) is near the electronic device (fig. 1, pp0033,  the tracking device 106 may periodically transmit a beacon signal that may be detected using a nearby mobile device 102): in accordance with a determination that first criteria are satisfied, automatically presenting, without user input, a tracking alert that indicates that the remote locator object satisfies the first criteria (fig. 1, fig. 6, pp0102, tracking system 100 generates 640 a notification identifying the tracking device and indicating that the tracking device is potentially lost, and provides 650 the generated notification to the user's mobile device. The user's mobile device can be configured to display the notification to the user). However, Klinkner fails to explicitly teach a remote locator object that is associated with a user other than a user of the electronic device, and wherein the first criteria include:  a first criterion that is satisfied when the remote locator object is within a first threshold distance of the electronic device at a first location and when the electronic device and the remote locator object have moved such that the remote locator object has remained within the first threshold distance of the electronic device while the electronic device has moved more than a second threshold distance from the first location to a second location, different from the first location, wherein the second threshold distance is greater than the first threshold distance, and a second criterion that is satisfied when the remote locator object has remained within a third threshold distance of the electronic device for longer than a time threshold after the electronic device moved more than the second threshold distance from the first location to the second location.
In an analogous field of endeavor, Fomukong teaches a remote locator object that is associated with a user other than a user of the electronic device (fig. 1, pp0034, clandestine unit 510, concealed or tracking subscriber device 501), and wherein the first criteria include:  a first criterion that is satisfied when the remote locator object is within a first threshold distance of the electronic device at a first location and when the electronic device and the remote locator object have moved such that the remote locator object has remained within the first threshold distance of the electronic device while the electronic device has moved more than a second threshold distance from the first location to a second location (fig. 1, pp0034, 501, may simply alert a user in possession of the tracked PRU with the location information of any tracking device--PRU 510--that has resided within a pre-specified radius of the tracked PRU, with both units having traveled a minimum distance i.e. tracking device stays within a 5 meter radius of the tracked unit over a 1 mile stretch), different from the first location, wherein the second threshold distance is greater than the first threshold distance (fig. 1, pp0034, travels from one location to the next, i.e. tracking device stays within a 5 meter radius of the tracked unit over a 1 mile stretch), and a second criterion that is satisfied when the remote locator object has remained within a third threshold distance of the electronic device for longer than a time threshold after the electronic device moved more than the second threshold distance from the first location to the second location (fig. 1, pp0034, pp0011, where a PRU user is being tracked by another, the network will only reveal the location of the tracking unit only after both units have traveled a certain distance over a pre-specified period of time with the tracking unit maintaining proximity to the source during that period). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Klinkner with the teachings of Fomukong to achieve the goal of efficiently and reliably providing improved telecommunication system that can provide location information pertaining to other communication targets that are present within a pre-specified geographic boundary (Fomukong, pp0021).
As to claim 2, Klinkner in view of Fomukong teaches the limitations of the independent claims as discussed above. Klinkner further teaches further comprising: while the remote locator object is near the electronic device: in accordance with a determination that the first criteria are not satisfied, forgoing automatically presenting the tracking alert (fig. 1, fig. 13, #1340, #1350, pp0183, when tracking device is detected within time interval, the tracking system stores the information i.e. no alert presented to the user and fig. 12B-C). However, fails to explicitly teach a remote locator object that is associated with the user other than the user of the electronic device.
In an analogous field of endeavor, Fomukong teaches a remote locator object that is associated with a user other than a user of the electronic device (fig. 1, pp0034, clandestine unit 510, concealed or tracking subscriber device 501). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Klinkner with the teachings of Fomukong to achieve the goal of efficiently and reliably providing improved telecommunication system that can provide location information pertaining to other communication targets that are present within a pre-specified geographic boundary (Fomukong, pp0021). 
As to claim 3, Klinkner in view of Fomukong teaches the limitations of the independent claims as discussed above. Klinkner further teaches further comprising:
while the remote locator object is near the electronic device and before the first criteria are satisfied (fig. 1, fig. 12B-C). However, fails to explicitly teach in accordance with a determination that one or more second criteria are satisfied, including a criterion that is satisfied when the user other than the user of the electronic device has attempted to locate the remote locator object, automatically presenting, without user input, a tracking alert that indicates that the remote locator object that is not associated with the user of the electronic device satisfies the one or more second criteria.
In an analogous field of endeavor, Fomukong teaches in accordance with a determination that one or more second criteria are satisfied, including a criterion that is satisfied when the user other than the user of the electronic device has attempted to locate the remote locator object, automatically presenting, without user input, a tracking alert that indicates that the remote locator object that is not associated with the user of the electronic device satisfies the one or more second criteria (fig. 1, pp0034, 501, may simply alert a user in possession of the tracked PRU with the location information of any tracking device--PRU 510--that has resided within a pre-specified radius of the tracked PRU, with both units having traveled a minimum distance i.e. tracking device stays within a 5 meter radius of the tracked unit over a 1 mile stretch). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Klinkner with the teachings of Fomukong to achieve the goal of efficiently and reliably providing improved telecommunication system that can provide location information pertaining to other communication targets that are present within a pre-specified geographic boundary (Fomukong, pp0021).
As to claim 4, Klinkner in view of Fomukong teaches the limitations of the independent claims as discussed above. Klinkner further teaches further comprising: while the remote locator object is near the electronic device and before the  first criteria are satisfied (fig. 1, fig. 12B-C, i.e. the mobile devices moved outside the boundary 1220, while the tracking device 106 remains in the location 1200, and pp0171, smart alert): in accordance with a determination that one or more second criteria are satisfied, including a criterion that is satisfied when a current location of the electronic device is within a threshold distance of a predetermined location associated with the user of the electronic device (fig. 1, fig. 12B-C, i.e. the mobile devices moved outside the boundary 1220, while the tracking device 106 remains in the location 1200, and pp0171, smart alert), automatically presenting, without user input, a tracking alert (fig. 1, fig. 12B-C, i.e. the mobile devices moved outside the boundary 1220, while the tracking device 106 remains in the location 1200, and pp0171, smart alert). However, fails to explicitly teach alert that indicates that the remote locator object that is not associated with the user of the electronic device satisfies the one or more second criteria.
In an analogous field of endeavor, Fomukong teaches alert that indicates that the remote locator object that is not associated with the user of the electronic device satisfies the one or more second criteria (fig. 1, pp0034, 501, may simply alert a user in possession of the tracked PRU with the location information of any tracking device--PRU 510--that has resided within a pre-specified radius of the tracked PRU, with both units having traveled a minimum distance i.e. tracking device stays within a 5 meter radius of the tracked unit over a 1 mile stretch). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Klinkner with the teachings of Fomukong to achieve the goal of efficiently and reliably providing improved telecommunication system that can provide location information pertaining to other communication targets that are present within a pre-specified geographic boundary (Fomukong, pp0021).
As to claim 5, Klinkner in view of Fomukong teaches the limitations of the independent claims as discussed above. Klinkner further teaches further comprising: while the remote locator object is near the electronic device and before the one or more first criteria are satisfied (fig. 1, fig. 12B-C, i.e. the mobile devices moved outside the boundary 1220, while the tracking device 106 remains in the location 1200, and pp0171, smart alert): in accordance with a determination that one or more second criteria are satisfied, including a criterion that is satisfied when a current time is within a threshold time of a new identifier being selected for the remote locator object (fig. 1, pp0096, identifying tracking device or predict a future state based on current time or date), automatically presenting, without user input, a tracking alert (fig. 1, fig. 12B-C, i.e. the mobile devices moved outside the boundary 1220, while the tracking device 106 remains in the location 1200, and pp0171, smart alert). However, fails to explicitly teach alert that indicates that the remote locator object that is not associated with the user of the electronic device satisfies the one or more second criteria.
In an analogous field of endeavor, Fomukong teaches alert that indicates that the remote locator object that is not associated with the user of the electronic device satisfies the one or more second criteria (fig. 1, pp0034, clandestine unit 510, concealed or tracking subscriber device 501). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Klinkner with the teachings of Fomukong to achieve the goal of efficiently and reliably providing improved telecommunication system that can provide location information pertaining to other communication targets that are present within a pre-specified geographic boundary (Fomukong, pp0021).
As to claim 6, Klinkner in view of Fomukong teaches the limitations of the independent claims as discussed above. Klinkner further wherein the one or more first criteria include a criterion that is satisfied if no tracking alert associated with the remote locator object has been presented by the electronic device within a predefined time period (fig. 1, fig. 13, #1340, #1350, pp0183, when tracking device is detected within time interval, the tracking system stores the information i.e. no alert presented to the user, pp0180). 
As to claim 8, Klinkner in view of Fomukong teaches the limitations of the independent claims as discussed above. Klinkner further teaches wherein the third threshold distance is a value between 1 and 30 feet (fig. 1, pp0103, threshold distance).
As to claim 9, Klinkner in view of Fomukong teaches the limitations of the independent claims as discussed above. Klinkner further teaches wherein the electronic device has moved more than the second threshold distance when the electronic device has moved from the first location to the second location (fig. 1, fig. 12 B and C). Klinkner further discussed the concept of setting a second geographic boundary (i.e. distance 1220) larger than the first boundary (i.e. house 1200) (fig. 12B and C, and pp0174, setting a second radius larger). However, fails to explicitly mention that the distance is more than 200 feet from the first location.
In an analogous field of endeavor, Fomukong teaches that the distance is more than 200 feet from the first location (fig. 1, pp0034, travels from one location to the next i.e. tracking device stays within a 5meter radius of the tracked unit over a 1mile stretch). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Klinkner with the teachings of Fomukong to achieve the goal of efficiently and reliably providing improved telecommunication system that can provide location information pertaining to other communication targets that are present within a pre-specified geographic boundary (Fomukong, pp0021).
As to claim 10, Klinkner in view of Fomukong teaches the limitations of the independent claims as discussed above. Klinkner further teaches wherein the first criteria include a criterion that is satisfied when the remote locator object is not near a second electronic device that is associated with the user other than the user of the electronic device (fig. 1, pp0038, based on location information between tracking device 106 and community user 105, indicate that a tracking device is lost, and pp0041, without owning or being associated with a tracking device 106).
As to claim 11, Klinkner in view of Fomukong teaches the limitations of the independent claims as discussed above. Klinkner further teaches wherein the first criteria include a criterion that is satisfied when the electronic device has moved less than a fourth threshold distance after moving more than the second threshold distance during a second time threshold (fig. 1, fig. 12A-C, pp0180, setting multiple geographic boundary, When the user crosses the first, smaller geographic boundary 1220 as they leave the location 1200, the tracking system may send the configuration instruction to the mobile device 102 to begin scanning for the interval of time. However, in this example, the tracking system 100 only sends the smart alert to the mobile device 102 if the time interval has passed without tracking device 106 being detected and the user 103 has crossed the second, larger geofence).
As to claim 12, Klinkner in view of Fomukong teaches the limitations of the independent claims as discussed above. However fails to explicitly teach further comprising: receiving, via the one or more input devices, a request to associate the electronic device with a respective object; and in response to receiving the request to associate the electronic device with the respective object: in accordance with a determination that the respective object satisfies one or more second criteria, including a criterion that is satisfied when the respective object is a trackable object, automatically presenting an alert that indicates that the respective object is the trackable object.
In an analogous field of endeavor, Fomukong teaches further comprising: receiving, via the one or more input devices, a request to associate the electronic device with a respective object (fig. 1, pp0034, request location of the tracking devices, if there are any units in the tracking list and the minimum tracking distance was covered, such communication units are deemed to be tracking another and are reported to the requested party); and in response to receiving the request to associate the electronic device with the respective object (fig. 1, pp0034, request location of the tracking devices, if there are any units in the tracking list and the minimum tracking distance was covered, such communication units are deemed to be tracking another and are reported to the requested party): in accordance with a determination that the respective object satisfies one or more second criteria, including a criterion that is satisfied when the respective object is a trackable object, automatically presenting an alert that indicates that the respective object is a trackable object (fig. 1, pp0034, 501, may simply alert a user in possession of the tracked PRU with the location information of any tracking device--PRU 510--that has resided within a pre-specified radius of the tracked PRU, with both units having traveled a minimum distance i.e. tracking device stays within a 5 meter radius of the tracked unit over a 1 mile stretch). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Klinkner with the teachings of Fomukong to achieve the goal of efficiently and reliably providing improved telecommunication system that can provide location information pertaining to other communication targets that are present within a pre-specified geographic boundary (Fomukong, pp0021).
As to claim 13, Klinkner in view of Fomukong teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach further comprising: receiving, via the one or more input devices, a request to view information about one or more trackable objects in an environment of the electronic device; and in response to receiving the request to view the information about the one or more trackable objects in the environment of the electronic device, displaying, via the display generation component, one or more representations of the one or more trackable objects in the environment of the electronic device.
In an analogous field of endeavor, Fomukong teaches further comprising: receiving, via the one or more input devices, a request to view information about one or more trackable objects in an environment of the electronic device; and in response to receiving the request to view the information about the one or more trackable objects in the environment of the electronic device, displaying, via the display generation component, one or more representations of the one or more trackable objects in the environment of the electronic device (fig. 1, pp0034, request location of the tracking devices, if there are any units in the tracking list and the minimum tracking distance was covered, such communication units are deemed to be tracking another and are reported to the requested party, and pp0035 providing tracking device list or information). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Klinkner with the teachings of Fomukong to achieve the goal of efficiently and reliably providing improved telecommunication system that can provide location information pertaining to other communication targets that are present within a pre-specified geographic boundary (Fomukong, pp0021).
As to claim 14, Klinkner in view of Fomukong teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the one or more trackable objects include a first trackable object associated with a first representation of the one or more representations, and the first representation is displayed with a representation of a respective user, other than the user of the electronic device, associated with the first trackable object.
In an analogous field of endeavor, Fomukong teaches wherein the one or more trackable objects include a first trackable object associated with a first representation of the one or more representations, and the first representation is displayed with a representation of a respective user, other than the user of the electronic device, associated with the first trackable object (fig. 1, pp0034, request location of the tracking devices, if there are any units in the tracking list and the minimum tracking distance was covered, such communication units are deemed to be tracking another and are reported to the requested party, and pp0035 providing tracking device list or information). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Klinkner with the teachings of Fomukong to achieve the goal of efficiently and reliably providing improved telecommunication system that can provide location information pertaining to other communication targets that are present within a pre-specified geographic boundary (Fomukong, pp0021).
As to claim 15, Klinkner in view of Fomukong teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach further comprising: in accordance with a determination that the at least one trackable object is in the environment of the electronic device, displaying, via the display generation component, a visual indication that the at least one trackable object is in the environment of the electronic device, wherein the request to view the information about the one or more trackable objects in the environment of the electronic device comprises selection of the visual indication that at least one trackable object is in the environment of the electronic device.
In an analogous field of endeavor, Fomukong teaches further comprising: in accordance with a determination that at least one trackable object is in the environment of the electronic device, displaying, via the display generation component, a visual indication that at least one trackable object is in the environment of the electronic device, wherein the request to view the information about the one or more trackable objects in the environment of the electronic device comprises selection of the visual indication that at least one trackable object is in the environment of the electronic device (fig. 1, pp0034, request location of the tracking devices, if there are any units in the tracking list and the minimum tracking distance was covered, such communication units are deemed to be tracking another and are reported to the requested party, and pp0035 providing tracking device list or information, and pp0041, identifying remote units). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Klinkner with the teachings of Fomukong to achieve the goal of efficiently and reliably providing improved telecommunication system that can provide location information pertaining to other communication targets that are present within a pre-specified geographic boundary (Fomukong, pp0021).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klinkner et al. (US Publication No. 20210314735) in view of Fomukong (US Publication No. 20020183077).

As to claim 7, Klinkner in view of Fomukong teaches the limitations of the independent claims as discussed above. Klinkner further teaches the concept of setting a location (e.g. fig. 12A-C within the house location distance 1200). However, fails to explicitly mention that wherein the first threshold distance is 10 feet.
Klinkner discloses the claimed invention except for wherein the first threshold distance is 10 feet.  It would have been an obvious matter of design choice to modify the teachings of Klinkner (i.e. distance within a house) since the applicant has not disclosed that “10 feet” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Klinkner’s teachings of the distance within a geographic boundary of a specific location e.g. a house 1200 (see fig.12). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Klinkner with the teachings of Fomukong to achieve the goal of efficiently and reliably providing improved telecommunication system that can provide location information pertaining to other communication targets that are present within a pre-specified geographic boundary (Fomukong, pp0021).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645